DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George A. Coury on April 12, 2021.
The application has been amended as follows:
CLAIMS
Claim 6, line 2:	“tray has a two-textured black interior, such that the interior 	
SPECIFICATION
[00031] 	The tray 12 preferably has a two-texture black interior, smooth below the drain ports and rough above the drain ports, as this is helpful in attracting mosquitos. Further, the outside sidewall 28 of the tray can be provided having a blue/white variegated exterior 32, as this helps to attract mosquitos.
	
Allowable Subject Matter
Claims 1-6, 8, 10, and 11 are allowed.

The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Mignot (US 2007/0214711 A1) discloses a lethal ovitrap (abstract), comprising: 
a tray (10) defining an inner space (fig. 1), and also having a side wall defining a curved internal radius (fig. 1); 
a housing (12, 30) mounted within the tray (fig. 1);
a power/control unit (16) mounted within the housing (para. [0016]; fig. 1);
a solar panel (20) mounted on the housing (fig. 1) and producing power for the power/control unit of the apparatus (para. [0011]);
wherein the tray (reservoir 10) captures water (water 11; fig. 1) and attracts mosquitos to the water within the tray (para. [0017]).
Wilhelmi (US 8,479,438 A1) teaches the tray (120) having a floor which slopes downwardly toward a center point (figs. 12 and 13).
Hyde et al. (US 2010/0186284 A1) teaches an acoustic lethal ovitrap (abstract) comprising a transducer unit (28) mounted within the housing (within the perimeter of posts 22, 24, fig. 1) for generating acoustic energy at a desired wavelength (para. [0028]).
However, none of the prior art teach the combined limitations of the claimed invention, specifically, the transducer and power/control unit is configured and adapted to generate acoustic energy in water within the tray, the acoustic energy being sufficient to kill mosquitos on or in contact with the water within the tray.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRADY W FRAZIER/Examiner, Art Unit 3647